Citation Nr: 0618517	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-35 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $3,033.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  He died in August 1981, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the Committee on 
Waivers and Compromises (COWC) of the RO in Philadelphia, 
Pennsylvania which denied a claim for waiver of recovery of 
an overpayment of death pension benefits in the amount of 
$7,036 based on a finding that the waiver claim was not 
timely filed by the appellant.  After an August 2004 pension 
award to the appellant, the overpayment amount was reduced to 
$3,033.  A Board hearing was requested and scheduled, but the 
appellant failed to report for such hearing.


FINDINGS OF FACT

1.  By a February 2003 letter, VA notified the appellant that 
she was charged with an overpayment of death pension benefits 
in the amount of $7,036, and she was then told of her right 
to request waiver of the overpayment within 180 days.

2.  After an August 2004 pension award to the appellant, her 
overpayment was reduced to $3,033.

3.  The appellant's request for waiver was not received by 
the VA until more than 180 days after notification of the 
overpayment.



CONCLUSION OF LAW

The appellant's claim for waiver of recovery of a $3,033 
death pension overpayment was not timely filed.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), is not applicable to cases 
involving waiver of indebtedness.  Barger v. Principi, 16 
Vet. App. 132 (2002).

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180 day period may be extended if the individual 
requesting waiver demonstrates that as a result of error 
either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
of the COWC shall direct that the 180 day period be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b).

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

By a letter to the appellant dated in mid-February 2003, the 
RO advised her that it had terminated her pension award 
effective August 2001, and that she would be notified in a 
separate letter about her waiver or repayment options.

By a letter to the appellant dated in late February 2003, the 
VA Debt Management Center advised her of her overpayment debt 
in the amount of $7,036, and of her right to request a waiver 
of the debt within 180 days.  

In April 2003, the RO received the appellant's list of 
medical expenses for 2002.  She did not mention her 
overpayment debt, and did not request a waiver.

On November 4, 2003, the RO received the appellant's written 
request for a waiver of the overpayment debt.

A January 2004 decision of the COWC denied waiver of recovery 
of the $7,036 overpayment of death pension benefits, on the 
basis that the claim for waiver was not timely filed. 

In August 2004, the RO granted an amended award of death 
pension benefits, based on the appellant's recently reported 
unreimbursed medical expenses from August 2001 to December 
2002.  Her overpayment debt was thereafter reduced to $3,033.

In sum, the appellant was notified of the overpayment debt in 
February 2003.  The correspondence received from the 
appellant in November 2003 is the first communication from 
her which could be construed as a request for a waiver of 
recovery of overpayment.  Such was well after the 180 day 
time limit for requesting waiver, and the evidence shows no 
basis for extending that time limit.  As the waiver request 
was not timely filed, the merits of waiver of recovery of the 
$3,033 overpayment of death pension benefits may not be 
considered.  The law, not the evidence, controls the outcome 
of this case, and as a matter of law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim for waiver of recovery of an overpayment of death 
pension benefits in the amount of $3,033 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


